Appeal from a judgment of the Supreme Court (Williams, J.), entered November 14, 1994 in Albany County, which denied petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request to participate in a temporary release program.
Petitioner is an inmate incarcerated at Adirondack Correctional Facility in Essex County. His application for participation in a temporary release program was denied based upon the serious nature of his crime, his history of recidivism and the risk he posed to community safety. We find that these reasons for denial of petitioner’s application satisfied the statutory requirements.
Mikoll, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.